Order entered December 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01207-CV

                         IN THE INTEREST OF B.W.S., A CHILD

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-51685-2010

                                          ORDER
       We GRANT court reporter Susan Maienschein’s December 7, 2015 request for extension

of time to file the record to the extent we ORDER the reporter’s record be filed no later than

January 15, 2016. See TEX. R. APP. P. 35.3(c).




                                                     /s/   CRAIG STODDART
                                                           JUSTICE